NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LINDA L. GARMONG,                       No.    19-60017

                Debtor,                        BAP No. 18-1193

GREGORY GARMONG,

                Appellant,                     MEMORANDUM*

v.

LINDA L. GARMONG,

                Appellee.

                         Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Kurtz, Taylor, and Brand, Bankruptcy Judges, Presiding

                              Submitted June 9, 2020**
                              San Francisco, California

Before: M. SMITH and HURWITZ, Circuit Judges, and ROYAL,*** District
Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable C. Ashley Royal, Senior United States District Judge
for the Middle District of Georgia, sitting by designation.
      Dr. Gregory Garmong appeals from a decision of the Bankruptcy Appellate

Panel (“BAP”) affirming the bankruptcy court’s denial of his motion to alter or

amend the order of discharge under Federal Rule of Bankruptcy Procedure 9023

and Federal Rule of Civil Procedure 59(e). See Fed. R. Bankr. P. 9023 (making

Fed. R. Civ. P. 59 applicable to bankruptcy cases). We have jurisdiction under 28

U.S.C. § 158(d). We review de novo BAP decisions and apply the same standard

of review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We review for

an abuse of discretion the bankruptcy court’s decision regarding reconsideration.

See Sch. Dist. No. 1J, Multnomah Cty., Or., v. ACandS, Inc., 5 F.3d 1255, 1262

(9th Cir. 1993). We affirm.

      The bankruptcy court did not abuse its discretion in denying Dr. Garmong’s

motion because Dr. Garmong failed to demonstrate any basis for relief.

Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001) (listing bases for

granting reconsideration under Rule 59(e)). Under Bankruptcy Rules 4004(a) and

7001(4), Dr. Garmong’s objections to his ex-wife’s discharge under

§§ 727(a)(2)(B), (a)(4)(A), and (a)(4)(B) required adjudication through an

adversary proceeding. See In re Retz, 606 F.3d 1189, 1196 (9th Cir. 2010)

(creditors objecting to discharge under §§ 727(a)(2)(B), (a)(4)(A), and (a)(4)(B)

“bear[ ] the burden of proving by a preponderance of the evidence that [the


                                         2                                    19-60017
debtor’s] discharge should be denied” (alterations in original) (quoting Khalil v.

Developers Sur. & Indem. Co. (In re Khalil), 379 B.R. 163, 172 (9th Cir. BAP

2007), aff’d, 578 F.3d 1167, 1168 (9th Cir. 2009))). Dr. Garmong filed an

adversary proceeding, which the bankruptcy court dismissed for failure to

prosecute. Dr. Garmong neither appealed that dismissal nor requested a stay of the

dismissal order. He cannot use a motion for reconsideration as a substitute for the

appeal he should have taken from the dismissal of the adversary proceeding.

      AFFIRMED.




                                          3                                   19-60017